DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a physical quantity measuring device and the components it includes, however it does not describe an improvement made by the device as a whole to the art.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Physical Quantity Measuring Device With Improved Cap Sealing detection.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Toba et al US9952114 (hereinafter “Toba”) discloses a circuit board including an electronic circuit unit and electronic adjusting units is disposed in a case. A signal transmitting member connected to the circuit board is mounted in a mount hole of a cover member. Operation holes corresponding to a plurality of operable portions of the electronic adjusting units are provided to the cover member. A cap member including a plurality of cap bodies and a connection portion connecting the cap bodies is attached to the cover member to close the operation holes. The operation holes for adjusting the electronic adjusting units are thus covered/uncovered by the simple cap member. The operation holes are reliably waterproofed by the cap member. (Fig 1-18, Col 6 line 18 – Col 19 line 21)
However, Toba fails to disclose the sealing member comprises an annularly-shaped sealing member body surrounding the cap member shaft, a linear member extending from the sealing member body, and a sealing-member engagement portion provided at an end of the linear member, the attachment target portion comprises: a shaft insertion hole into which the cap member shaft is insertable; an engagement-portion insertion hole into which the cap member engagement portion is insertable, the engagement-portion insertion hole being continuous with the shaft insertion hole; and a groove in which the linear member is rested, the groove being continuous with the shaft insertion hole, the cap member is pivotally supported by the attachment target portion to be rotatable to take a first orientation and a second orientation, the cap member engagement portion being insertable into the engagement-portion insertion hole in the first orientation and engageable with the attachment target portion in the second orientation, and in the first orientation, the linear member is located in a region in a rotation direction from the first orientation to the second orientation with respect to the cap member engagement portion as viewed in a direction of the cap member shaft as recited in claims 1 and 2. The modification would allow for enabling to easily recognize whether the cap element is in the first orientation or in the second orientation, and easily determines the position of the attachment target portion with respect to the through hole.
Kawase et al US20190391031 (hereinafter “Kawase”) discloses a physical quantity measuring device includes: a cylindrical case; a sensor module configured to detect a physical amount; a joint attached with the sensor module; an annular connector connected to the cylindrical case and the joint; a circuit substrate attached with an electronic circuit configured to receive a signal detected by the sensor module; a cover for the cylindrical case; and a holder holding the circuit substrate. The holder can be housed in the cylindrical case either in a first posture where a first end is engaged with the connector and a second end is in contact with the cover, or in a second posture where the first end is engaged with the cover and the second end is in contact with the connector. The holder has an engaging projection engageable with a first engagement groove provided to the connector and a second engagement groove provided to the cover. (Fig 1-16, Paragraph 0062-0196)
However, Kawase fails to disclose the sealing member comprises an annularly-shaped sealing member body surrounding the cap member shaft, a linear member extending from the sealing member body, and a sealing-member engagement portion provided at an end of the linear member, the attachment target portion comprises: a shaft insertion hole into which the cap member shaft is insertable; an engagement-portion insertion hole into which the cap member engagement portion is insertable, the engagement-portion insertion hole being continuous with the shaft insertion hole; and a groove in which the linear member is rested, the groove being continuous with the shaft insertion hole, the cap member is pivotally supported by the attachment target portion to be rotatable to take a first orientation and a second orientation, the cap member engagement portion being insertable into the engagement-portion insertion hole in the first orientation and engageable with the attachment target portion in the second orientation, and in the first orientation, the linear member is located in a region in a rotation direction from the first orientation to the second orientation with respect to the cap member engagement portion as viewed in a direction of the cap member shaft as recited in claims 1 and 2. The modification would allow for enabling to easily recognize whether the cap element is in the first orientation or in the second orientation, and easily determines the position of the attachment target portion with respect to the through hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for  Allowance.”
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855